 


113 HR 743 IH: Health Insurance Industry Fair Competition Act
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 743 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. DeFazio (for himself and Ms. Slaughter) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To restore the application of the Federal antitrust laws to the business of health insurance to protect competition and consumers. 
 
 
1.Short titleThis Act may be cited as the Health Insurance Industry Fair Competition Act. 
2.Restoring the application of antitrust laws to health sector insurers 
(a)Amendment to McCarran-Ferguson ActSection 3 of the Act of March 9, 1945 (15 U.S.C. 1013), commonly known as the McCarran-Ferguson Act, is amended by adding at the end the following: 
 
(c)Nothing contained in this Act shall modify, impair, or supersede the operation of any of the antitrust laws with respect to the business of health insurance. For purposes of the preceding sentence, the term antitrust laws has the meaning given it in subsection (a) of the first section of the Clayton Act, except that such term includes section 5 of the Federal Trade Commission Act to the extent that such section 5 applies to unfair methods of competition.. 
(b)Related ProvisionFor purposes of section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section applies to unfair methods of competition, section 3(c) of the McCarran-Ferguson Act shall apply with respect to the business of health insurance without regard to whether such business is carried on for profit, notwithstanding the definition of Corporation contained in section 4 of the Federal Trade Commission Act. 
 
